Citation Nr: 1426287	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected type II diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service  connection for obstructive sleep apnea and service connection for cerebrovascular accident, claimed as secondary to obstructive sleep apnea.  The claims file was subsequently transferred to the RO in Wilmington, Delaware.  

In April 2009, a local hearing was held before a Decision Review Officer (DRO) and, in April 2010, a Travel Board hearing was held before the undersigned. Transcripts of both hearings are of record.

In a September 2010 decision, the Board remanded the issues of service connection for obstructive sleep apnea, to include as secondary to service-connected type II diabetes mellitus, and service connection for cerebrovascular accident, claimed as secondary to obstructive sleep apnea.  Subsequently, in an August 2013 rating decision, the RO granted service connection for residuals of cerebrovascular accident.  Accordingly, that issue is no longer before the Board for consideration.

The claim for service connection for obstructive sleep apnea, to include as secondary to service-connected type II diabetes mellitus was readjudicated in an October 2013 supplemental statement of the case and has been returned to the Board for consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed obstructive sleep apnea.

2.  Symptoms associated with obstructive sleep apnea originated in service and have persisted since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for obstructive sleep apnea, to include as secondary to the service-connected type II diabetes mellitus disability, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that symptoms associated with sleep apnea first manifested in service and have persisted since service separation.  Essentially, the Veteran maintains that he had sleep apnea in service; however, neither he nor the medical professionals at that time were aware of how to test or diagnose for sleep apnea.  See April 2009 DRO Hearing Transcript at pg. 2.  

Initially, the Board finds that the Veteran has currently diagnosed obstructive sleep apnea.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  In a September 2007 VA examination report, the examiner noted that the Veteran reported sleeping only four hours beginning in 1969.  He was diagnosed with having sleep apnea in 1995 and obstructive sleep apnea was confirmed in a July 2001 sleep study.    

Next, the Board finds that the weight of the competent, credible, and probative evidence is at least in equipoise on the question of whether the Veteran's obstructive sleep apnea was incurred in service and persisted since service separation.  Weighing against the claim is the February 1969 service separation examination report, which was negative for any sleep disorder symptoms or for a diagnosis of sleep apnea.  Further, in a February 1969 report of medical history, completed by the Veteran at service separation, the Veteran noted "no" as to whether he had "frequent trouble sleeping."

Weighing in favor of the claim are statements from the Veteran's wife during the April 2009 DRO hearing.  During the hearing, the Veteran reported that he snored in service and did not know he had sleep apnea because sleep apnea was not a disorder that was tested for in the 1960s.  The Veteran's wife further testified that, she had been married to the Veteran for 40 years, that the Veteran would stop breathing during sleep, and that he "already always did that."  The Veteran's wife further testified that nobody knew what sleep apnea was at that time and she thought that "it" was "just somethin[g] that happened."  See DRO Hearing Transcript at pg. 2.  The Board finds that the wife's statements are competent, credible, and probative as to the Veteran's symptoms of sleep apnea as early as 1969.  As his wife, it is reasonable to assume that she would have witnessed the Veteran's sleep patterns during their 40-year marriage.  See Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

Further, during the April 2010 Board hearing, the Veteran testified that he was unable to sleep for "twenty, thirty years."  He reported that he would cough and choke and that his wife would notice him doing so.  The Veteran stated that he would fall asleep in the daytime, to include while waiting at a traffic light, and his symptoms progressively worsened over the years.  According to the Veteran, he obtained significant relief from his symptoms with the use of a continuous positive airway pressure (CPAP) machine.  See April 2010 Board Hearing Transcript at pgs. 3-4.  
Pursuant to the Board's September 2010 remand, a VA medical opinion was obtained in September 2013 to assist in determining whether currently diagnosed sleep apnea had its "origin" during service.  The Board finds that the September 2013 medical opinion to be of no probative value.  First, the VA examiner noted that an abnormal sleep pattern was noted in the Veteran's service treatment records.  However, upon review of the available service treatment records, no such notation is of record.  The only service treatment records, dated December 1968 and May 1969, do not discuss any sleep symptoms or diagnoses.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  
Further, the September 2013 VA examiner opined that currently diagnosed sleep apnea was less likely than not incurred in or caused by service because the Veteran was not diagnosed with obstructive sleep apnea in service.  The Board finds the VA examiner's rationale to be insufficient as the examiner was specifically asked to opine as to the origin of the Veteran's sleep apnea, which could have included symptoms of sleep apnea in service without an actual diagnosis.  The Board finds the September 2013 VA medical opinion to be of no probative value.  

The remaining evidence of record, to include VA treatment records, reflects numerous complaints of sleep disturbance, insomnia, and other forms of sleep impairment.  The Veteran has been service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 100 percent disabling, in part due to chronic sleep impairment symptoms.  However, these VA treatment records do not discuss the Veteran's breathing cessation during sleep and it appears that the Veteran may have various sleep impairments, as a result of both his PTSD disability and sleep apnea disorder.  

For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran's obstructive sleep apnea was incurred in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's obstructive sleep apnea originated during service and he has experienced unremitting symptoms since service separation.  Accordingly, service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


